Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 2, and 4-20 would be allowable if rewritten or amended to overcome the Objections and Rejections under 35 U.S.C. 112 set forth in this Office action as below.

Claim Objections
Claims 4, 15, and 16 are objected to because of the following informalities:  
In claim 4, the third fracturing fluid limitation should recite “said third fracturing fluid is injected into the formation at a pressure sufficient to place low strength proppant” (correcting the typo). 
Claim 15 depends from claim 1 but should depend from claim 5 (based on “said … screen fracturing fluid” introduced in claim 5, not claim 1).
Claim 16 depends from claim 2 but should depend from claim 5 (based on “said … screen fracturing fluid” introduced in claim 5, not claim 2).
Appropriate correction is required.  Applicant’s help in checking for other typos is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 18, and 20 each recite “wherein said first fracturing fluid is a high efficiency fracturing fluid” (claims 1/20 in step (a); claim 18 in step (b)). 
The Office recognizes that, in the Specification, Applicant defines this term as “The term "high efficiency fracturing fluid" means a fracturing fluid that that has a minimum leak off. A "minimum leak off' means that at least 50% of the fracturing fluid is retained in a fracture into which the fracturing fluid is injected” ([0029]).  In other words, Applicant has defined “high efficiency fracturing fluid” as a fracturing that has at least 50% of the fracturing fluid retained in a fracture into which the fracturing fluid is injected.  This defines the high efficiency fracturing fluid “by what it does rather than by what it is.”  MPEP 2173.05(g) Functional Limitations.
The Office recognizes that Applicant additionally states “For example, the first fracturing fluid can be formed into a high efficiency fracturing fluid by adding a fluid loss control agent to the first fracturing fluid, adding a viscosifying agent to the first fracturing fluid, or both. For example, adding a fluid loss control agent to the first fracturing fluid induces the formation of a filter cake to help prevent the first fracturing fluid from leaking off into the formation. For example, adding a viscosifying agent to the first fracturing fluid increases the viscosity of the first fracturing fluid which in tum helps prevent the first fracturing fluid from leaking off into the formation” ([0061]).  However, this is presented only in claim 3.
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all fluids which demonstrate ≥50% retention in a fracture) but the disclosure only describes a narrow Species (specifically, fluids with fluid loss control agent or viscosifying agent which allows ≥50% retention in a fracture) with no evidence that the Genus is contemplated.  For example, Applicant plainly does not contemplate any other means of providing ≥50% retention in a fracture other than fluid loss control agents and viscosifying agents.  Thus, Applicant has not reasonably conveyed to one of skill in the art that Applicant possesses other means to provide a “high efficiency” fluid, such as any other chemicals which would provide ≥50% retention.
Accordingly, this limitation lacks an adequate Written Description.	
Second, as stated in MPEP 2173.05(g): when a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663. For example, a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two. Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663.
In this case, the definition in the specification is functional, i.e., the fluid is defined by what it does rather than what it is ([0029] “The term "high efficiency fracturing fluid" means a fracturing fluid that that has a minimum leak off. A "minimum leak off' means that at least 50% of the fracturing fluid is retained in a fracture into which the fracturing fluid is injected”).  Although the definition is not ambiguous as to the requisite degree of leak off to be “high efficiency,” this limitation is nevertheless impossible to ascertain prior to actually performing the method because there are no structural limitations or other descriptions that would provide guidance to one of ordinary skill as to the scope of the claim.  For example, other than the disclosed fluid loss control agents and viscosifying agents, it is not clear what other chemicals would provide ≥50% retention in a fracture or not.  Rather, the claim scope is rendered indefinite.
Accordingly, independent claims 1, 18, and 20 each lack an adequate Written Description and are Indefinite.  Claims 2, 4-17, and 19 are rejected by dependency, also failing to limit the claims to the possessed and definite scope.  In contrast, claim 3 properly limits the high efficiency fluids to only those with fluid loss control agents and/or viscosifying agents, as disclosed.
In contrast to “high efficiency,” the Office recognizes that Applicant has provided clear definitions for: “highly permeable” ([0017] “The term "highly permeable subterranean formation" means a formation having a permeability of at least about 1.0 millidarcies (mD), as determined by actual core flow measurements, field production or logging, or other well testing”); “a near-wellbore region” ([0025] “The term "near-wellbore region" of a formation means a region of the formation that is no greater than 10 meters (m) from the wellbore”); “a far-field region” ([0027] “The term "far-field region" of a formation means a region of the formation that is greater than 10 m from the wellbore”); “high strength proppant” ([0032] “The term "high strength proppant" means a proppant having a crush strength of at least 4,000 psi”); “a low strength proppant” ([0033] “The term "low strength proppant" means a proppant having a crush strength of less than 4000 psi”); and “a low viscosity fracturing fluid” ([0030] “The term "low viscosity fracturing fluid" means a fracturing fluid that has a viscosity of no greater than 40 centipoises”).
In response, Applicant may Amend claims 1, 18, and 20 to incorporate claim 3, i.e.:
“1. (Currently Amended) A method of treating a highly permeable subterranean formation that is penetrated by a wellbore to form a frac pack in the formation, comprising: 
(a) injecting a first fracturing fluid into the formation at a pressure sufficient to form a fracture in the formation that propagates from a near-wellbore region of the formation into a far-field region of the formation, wherein said first fracturing fluid is a high efficiency fracturing fluid, wherein said first fracturing fluid is formed into a high efficiency fracturing fluid by adding a fluid loss control agent to the first fracturing fluid, by adding a viscosifying agent to the first fracturing fluid, or both; 
(b) following step (a), injecting a second fracturing fluid that includes a high strength proppant into the formation at a pressure sufficient to keep said fracture open and place high strength proppant in a portion of said fracture in a near-wellbore region of the formation, wherein said second fracturing fluid is a low viscosity fracturing fluid;” etc.

“3. (Canceled)”

“18. (Currently Amended) A method of treating a highly permeable subterranean formation that is penetrated by a wellbore to form a sand screen frac pack in the formation, wherein the wellbore has an annular wall, comprising: 
(a) installing a sand screen in a desired wellbore interval, wherein said sand screen has an inside surface, an outside surface, and a size and shape such that an annulus is formed between said outside surface of said sand screen and the annular wall of the wellbore in the desired wellbore interval; and 
(b) following step (a), injecting a first fracturing fluid into the formation at a pressure sufficient to form a fracture in the formation that propagates from a near-wellbore region of the formation into a far-field region of the formation, wherein said first fracturing fluid is a high efficiency fracturing fluid, wherein said first fracturing fluid is formed into a high efficiency fracturing fluid by adding a fluid loss control agent to the first fracturing fluid, by adding a viscosifying agent to the first fracturing fluid, or both; 
(c) following step (b), injecting a second fracturing fluid that includes a high strength proppant into the formation at a pressure sufficient to keep said fracture open and place high strength proppant in a portion of said fracture in a near-wellbore region of the formation, wherein said second fracturing fluid is a low viscosity fracturing fluid;” etc.

“20. (Currently Amended) A method of treating a highly permeable subterranean formation that is penetrated by a wellbore to form a frac pack in the formation, comprising: 
(a) injecting a first fracturing fluid into the formation at a pressure sufficient to form a fracture in the formation that propagates from a near-wellbore region of the formation into a far-field region of the formation, wherein said first fracturing fluid is a high efficiency fracturing fluid, wherein said first fracturing fluid is formed into a high efficiency fracturing fluid by adding a fluid loss control agent to the first fracturing fluid, by adding a viscosifying agent to the first fracturing fluid, or both; 
(b) following step (a), injecting a second fracturing fluid that includes a high strength proppant into the formation at a pressure sufficient to keep said fracture open and place high strength proppant in a portion of said fracture in a near-wellbore region of the formation, wherein said second fracturing fluid is a low viscosity fracturing fluid;” etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Makarychev-Mikhailov (2013/0014946) discloses injecting a crushable proppant (= LSP) (abstract and [0004]) followed by a not crushable proppant (= HSP), repeated a plurality of times alternatingly ([0005]); i.e., LSP, HSP, LSP, HSP etc.  However, However, this reference fails to provide a pad, and also fails to provide (b) “a pressure sufficient to keep said fracture open and place high strength proppant in a portion of said fracture in a near-wellbore region of the formation”; then (c) “a pressure sufficient to keep said fracture open and place low strength proppant in a portion of said fracture in a far-field region of the formation”; and then (d) “a pressure sufficient to keep said fracture open and squeeze high strength proppant into said portion of said fracture in which high strength proppant was placed by said second fracturing fluid.”
The reference to McDaniel (2015/0315892) teaches injecting first proppant of low strength and a second proppant of high strength (abstract and Fig. 1), which is alternated ([0023]) after a pad ([0025]), thus placing the first proppant low strength in the far-field region and the second proppant of high strength in the near-wellbore region (Fig. 1), and finished with a tail-in of third proppants of high strength in the near-wellbore region ([0046]); i.e., an order of pad, LSP, HSP, LSP, HSP etc., HSP.  However, this reference fails to provide the high strength proppant as the first injection after the pad, and also fails to provide (b) “a pressure sufficient to keep said fracture open and place high strength proppant in a portion of said fracture in a near-wellbore region of the formation”; then (c) “a pressure sufficient to keep said fracture open and place low strength proppant in a portion of said fracture in a far-field region of the formation”; and then (d) “a pressure sufficient to keep said fracture open and squeeze high strength proppant into said portion of said fracture in which high strength proppant was placed by said second fracturing fluid.”
The reference to Reddy (2017/0190959) teaches introducing a first proppant of low strength and then a second proppant of high strength (abstract) which is alternated ([0042]), the low strength being below 6000 psi and the high strength being above 6000 psi ([0019]), after initiating the fracture with a fracturing fluid = pad ([0046]); i.e., an order of pad, LSP, HSP, LSP, HSP etc.  However, this reference fails to provide the high strength proppant as the first injection after the pad, and also fails to provide (b) “a pressure sufficient to keep said fracture open and place high strength proppant in a portion of said fracture in a near-wellbore region of the formation”; then (c) “a pressure sufficient to keep said fracture open and place low strength proppant in a portion of said fracture in a far-field region of the formation”; and then (d) “a pressure sufficient to keep said fracture open and squeeze high strength proppant into said portion of said fracture in which high strength proppant was placed by said second fracturing fluid.”
The reference to Nguyen (11,313,214; also US Publication 2021/0172308) similarly discloses and claims a method of fracturing with a pad, then a high strength proppant (HSP), then a low strength proppant (LSP), then HSP, etc.  However, this reference seeks to form horizontal layers of each HSP/LSP and fails to disclose or teach (b) “a pressure sufficient to keep said fracture open and place high strength proppant in a portion of said fracture in a near-wellbore region of the formation”; then (c) “a pressure sufficient to keep said fracture open and place low strength proppant in a portion of said fracture in a far-field region of the formation”; and then (d) “a pressure sufficient to keep said fracture open and squeeze high strength proppant into said portion of said fracture in which high strength proppant was placed by said second fracturing fluid,” which would be more akin to vertical layers and placed differently than in Nguyen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674